Citation Nr: 0805916	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.

2.  Entitlement to service connection for cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and her brother


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971. The veteran died in October 1989. The appellant is the 
veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1. A rating decision dated in July 1995 denied the 
appellant's claim of service connection for the cause of the 
veteran's death; and that decision became final in the 
absence of a timely appeal.

2. The evidence received since the July 1995 rating decision 
is neither cumulative nor redundant and raises the 
possibility of substantiating the claim.

3.  The veteran died in October 1989; the death certificate 
lists that the immediate cause of his death as: malignant 
undifferentiated brain tumor.

4. At the time of the veteran's death he was not in receipt 
of service connection for any disability.

5. The veteran had military service in the Republic of 
Vietnam and exposure to herbicide agents is presumed.

6. A malignant undifferentiated brain tumor is not shown 
during service or to a compensable degree within one year 
after service.  

7.  No medical evidence has been identified to demonstrate 
the veteran's death was related to service, including 
exposure to Agent Orange or other herbicide agents.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1995 rating 
decision, which denied entitlement to service connection for 
the cause of the veteran's death, is new and material, and 
the claim is reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.1103 (2007).

2.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service-connected. 38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Received to Reopen 
a Claim of Entitlement to Service Connection for the Cause of 
the Veteran's Death
	
In March 1994 and in July 1995 rating decisions, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death. The evidence 
at that time of the ratings was limited to the veteran's 
service medical records; private and government clinical 
reports and medical information preceding the veteran's death 
dated in April and June 1989; and the veteran's certificate 
or death. The veteran died in October 1989. 

The appellant was notified of the RO denial of her claim in 
July 1995. A timely notice of disagreement or substantive 
appeal of the July 1995 rating denial or the March 1994 
denial for that matter, was not forthcoming, and the decision 
denying service connection for the cause of the veteran's 
death became final. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

The appellant attempted to reopen her claim in Mach 2002. 
Additional evidence has been received since the last final 
disallowance of her claim. The evidence includes medical 
information from a private physician along with additional 
treatment records of the veteran preceding his death, and his 
terminal hospital records.  

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The record shows that since the July 1995 final rating 
decision, additional evidence has been received. Review of 
this evidence shows that it is relevant to the appellant's 
claim, and that it was not available and was not considered 
at the time of the prior final rating decisions. As a result, 
the Board is compelled to conclude that this evidence is new 
in that it is neither cumulative nor redundant, and also that 
it is material since the evidence raises a reasonable 
possibility of substantiating the appellant's claim of 
service connection for a back disorder 38 C.F.R. § 3.156(a).

In that new and material evidence has been received, the 
Board determines that the appellant's claim of service 
connection for the cause of the veteran's death is reopened.

Service Connection for the Cause of the Veteran' s Death

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence of a malignant tumor, or tumor of the 
brain, may be presumed if manifested to a compensable degree 
within one year of service. 38 U.S.C.A. §§ 1101, 11110; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related. 
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).

The veteran had service from February 1969 to February 1971. 
The veteran's DD 214, Service Report of Transfer or 
Discharge, reveals that his service included service in the 
Republic of Vietnam during the Vietnam era, from July 1969 to 
July 1979, for approximately 12 months, and as such, it is 
presumed that he was exposed to herbicides during service.

The following diseases are deemed associated with herbicide 
exposure and shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:

Chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcoma (includes adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma). See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See, Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).

The veteran died in October 1989; the death certificate lists 
that the immediate cause of his death as: Malignant 
undifferentiated brain tumor. The veteran was not service 
connected for any disabilities at the time of his death.

Review of the veteran's service medical records show that 
they are absent for any complaints, findings, or diagnoses 
referable to a disorder of the brain, to include a brain 
tumor or any cancer.  

VA and private hospital records dated in mid-April 1989, show 
that the veteran was admitted and then transferred to another 
facility for a three week history of progressively worsening 
left temporoparietal headaches, imbalance, and memory 
deficit. A CT scan revealed a large left temporal lobe cystic 
tumor. Results from subsequent craniotomy surgery revealed a 
highly anaplastic, very aggressive malignancy, probable 
metastatic. It was reported in laboratory findings that the 
tumor probably represented a primary glioblastoma, but a 
metastatic undifferentiated carcinoma could not be excluded. 
In a June 1989 report from the Armed Forces Institute of 
Pathology (AFIP), it was indicated that after review of 
materials, there was a concurrent diagnosis of malignant 
undifferentiated neoplasm.   

The veteran received radiation therapy, and in September 1989 
he was readmitted to a hospital for deteriorating physical 
symptoms associated with the undifferentiated malignant brain 
tumor.  Progressive deterioration continued through the 
hospital course, and the veteran expired in early October 
1989.

In an October 2002 statement from a private physician, the 
veteran's course of treatment for a large left temporal lobe 
tumor was reported.  It was indicated that consultation with 
the AFIP had occurred, concurring with the diagnosis of a 
malignant undifferentiated neoplasm, and that the diagnosis 
was malignant undifferentiated brain tumor. 

In August 2004, the appellant submitted a lay statement, 
correspondence from the veteran, as well as geographical 
information concerning herbicide exposure in Vietnam in 1969.      

Analysis

It is claimed by the appellant that the cause of the 
veteran's death, a malignant undifferentiated brain tumor, 
was the result of service in Vietnam and exposure to 
herbicides. It is noted that the veteran's service in the 
Republic of Vietnam is documented and must be conceded.

For purposes of 38 C.F.R. § 3.309(e), disease associated with 
exposure to certain herbicide agents, it is noted that a 
malignant undifferentiated brain tumor, is not a presumed 
diseases eligible for service connection. The malignant 
undifferentiated brain tumor that resulted in the veteran's 
death, is the tumor type consistently confirmed by the 
clinical record, and from the AFIP, a medical authority. 
While medical findings in the record clearly indicate that 
the veteran's left temporal lobe brain tumor was metastatic, 
meaning that is was not the primary site of the tumor, the 
primary site of the veteran's brain tumor was not identified, 
including by the AFIP. 

Additional medical findings, prior to the veteran's death, 
show that findings from medical searches for a possible 
primary malignancy outside of the brain were normal. An 
autopsy was not performed. Unfortunately  there is no medical 
evidence to show that a primary site for the veteran's tumor 
was related to any of the presumptive diseases disease 
associated with exposure to certain herbicide agents, under 
38 C.F.R. § 3.309(e).  The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran had any disorder that 
was related to his period of active service. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). To resort to any such 
etiological relationship would be purely speculative on the 
Board's part, and a consultation on the matter from a medical 
authority, the AFIP, has already been procured. As a result, 
the Board is compelled to conclude that there is absolutely 
no medical evidence that shows an etiological relationship 
between the malignant undifferentiated brain tumor that 
caused the veteran's death and his exposure to herbicides in 
Vietnam.
Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for a disability, 
the following must be present: Medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are absent for 
complaints, findings, or treatment referable to a disorder of 
the brain, to include a brain tumor or any cancer. There is 
no medical evidence of a brain tumor during service or to a 
compensable degree within one year after service. In 
addition, there is no competent medical evidence of a nexus 
between the cause of the veteran's death and any injury or 
disease during the veteran's service. 

The Board is sympathetic to the appellant's claim and 
acknowledges her assertions, including those made at her 
August 2004 videoconference hearing, regarding the cause of 
the veteran's death and it relationship to exposure to his 
exposure to herbicides while in Vietnam. However, lay 
testimony is generally considered insufficient evidence 
because lay persons generally lack the expertise necessary to 
opine on matters involving medical knowledge. The record does 
not show that the appellant has the medical expertise that 
would render competent her statements as to the relationship 
between the cause of the veteran's death and his military 
service. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Further, there is no competent medical evidence which links 
the cause of the veteran's death to his period of military 
service.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is compelled to conclude that a service connected 
disability neither caused nor contributed substantially or 
materially to cause the veteran's death. The weight of the 
evidence is against the appellant's claim, and service 
connection for the cause of the veteran's death is not 
warranted.  
         

Duty to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the appellant of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the appellant is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the appellant's behalf.  VA must also ask the appellant to 
submit to VA any pertinent evidence in his possession.  
38 C.F.R. § 3.159(b)(1) (2007).

The appellant's claim has been considered pursuant to the 
promulgation of laws contemplating notification and 
assistance to appellants. In December 2002 and in January 
2005, VA sent a letter notifying the appellant of the 
evidence necessary to establish an increased rating. The 
appellant has been informed of what she was expected to 
provide and what VA would obtain on her behalf, and asked her 
to provide VA with any evidence he may have pertaining to her 
appeal. The aforementioned letters satisfied VA's duty to 
notify. Any defect with respect to the timing of the notice 
requirement was harmless error.  The appellant was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. VA 
notice requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. In the 
present case, the appellant has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in a January 2005 letter.

VA also has a duty to assist the appellant in substantiating 
her claim. The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d). Here, the claim file 
contains the veteran's service records and post-service 
medical records. VA has attempted to obtain all records 
identified by the appellant. Additionally, the record 
contains sufficient competent medical evidence to decide the 
claim. The appellant has not notified VA of any additional 
available relevant records with regard to her claim. As such, 
VA met its duty to assist.

In light of the denial of the appellant's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the appellant in 
adjudicating this appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


